Mr. Ohiee Justice Breese delivered the opinion of the Court: This was an action on the case, against the Chicago and Milwaukee Railroad Company, to recover damages done by the negligence of their servants in running a train of cars upon their road, and a verdict for the defendant. The court overruled a motion by plaintiff for a new trial, and rendered a judgment against him for the costs. To reverse this judgment he has appealed to this court. It is admitted by the plaintiff’s counsel that the testimony was conflicting. We have examined it, and find it is very conflicting, rendering it doubtful on which side it preponderates. In a case so situated, so evenly balanced, we would go in direct opposition to the rules of this court, so long established, and so uniformly acted upon, if we should set aside a verdict, which the court trying the cause and seeing the witnesses, and noticing their conduct on the stand, thought there was evidence sufficient to support. We cannot reconcile a conflict of testimony—it is the province of a jury to do this, and the conclusion to which they have arrived will not, except in a case where they have palpably mistaken the evidence, be disturbed. The instructions are rail substantially correct. Judgment affirmed.